Claimant has appealed from a judgment of the Court of Claims dismissing his claim. On August 13, 1939, claimant’s wife, Josephine Natoli, was fatally injured while a passenger in an automobile driven by her husband, the administrator of her estate, on the Cortland-MeGraw road. The car was proceeding easterly and in order to avoid a collision with a car proceeding in the opposite direction the driver of ■the Natoli car pulled sharply off the concrete highway, over a thirteen-foot shoulder .■and into an adjoining field, where the car overturned, causing the fatal injuries to claimant’s wife. The Court of Claims found that the State was not negligent, -.that there was no defect in the concrete highway and that the depressions in the shoulder of the road did not constitute such a dangerous condition as to charge the State with negligence. The court also found that the proximate cause of the accident was the unskillful operation of the Natoli car by the driver thereof. The evidence sustains the findings. Judgment unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.